Battle, J.
This case comes directly within the principle decided by this Court at December Term, 1859, in the case of Futrill v. Futrill, 5 Jones’ Eq. 51. The defendant’s testator was the confidential agent of the plaintiff, and the manager of all her affairs. As such, he ought not to have taken from her a bond to secure her alleged indebtedness to him at a time when he had not rendered her a full account of his agency, so as to have given her time to examine it, and ascertain its correctness. Under such circumstances, the Court 'of Equity will not allow the judgment at law, which his personal representative has obtained upon the bond, any other effect than to stand as a security for whatever may be found to be due to the defendant as executrix, upon taking an account between the parties, on the footing of principal and agent.
The injunction granted upon the filing of the bill was, therefore, upon the coming in of the answer, properly confined, and the order to that effect must be affirmed.
Peb Curiam, Order below affirmed,.